PER CURIAM.
We affirm, without discussion, the trial court’s finding that Bhupendra Ravi Singh (Appellant) violated his probation by committing new criminal offenses. However, the trial court failed to make the required written finding pursuant to section 948.06(8)(e)l., Florida Statutes (2012), as to whether Appellant “poses a danger to the community.” We remand for the trial *1137court to make that determination and to resentence Appellant accordingly.1
REVERSED and REMANDED.
EVANDER, COHEN and WALLIS, JJ., concur.

. The sentence may not exceed the 43.55-month prison sentence previously imposed.